Appeal by an employer and his insurance carrier from an award of compensation in claimant’s favor. The employer was engaged in conducting a carnival and claimant was employed as a roustabout and general laborer. He was on duty at all times. On August 30, 1942, while the carnival was being moved from one place to another, claimant was riding on ae truck belonging to the employer. He asked, the driver to stop at a roadside store so that he might purchase some cigarettes. After making the purchase and while crossing the highway for the purpose of returning to the truck, he was struck by a passing automobile and was injured. The Board found that claimant’s injuries arose out of and in the course of his employment. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. All concur. [See post, p. 1007.]